Citation Nr: 0904477	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (claimed as arthritis and left knee arthritis).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as emphysema).  

3.  Entitlement to service connection for a bilateral eye 
condition.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1950, February 1950 to February 1953, and from March 
1953 to December 1955.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a bilateral eye condition - retina, chronic 
obstructive pulmonary disease (claimed as arthritis), and 
rheumatoid arthritis (claimed as arthritis and left knee 
arthritis).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In September 2005, the Veteran submitted a timely substantive 
appeal to the Board via VA Form 9, on which he indicated that 
he wanted a Board hearing at the local RO as well as a 
Decision Review Officer (DRO) hearing.  Informal conference 
reports dated on August 3, 2005, and August 30, 2006 are of 
record.  Thereafter, the Veteran was inadvertently scheduled 
for a March 2008 central office (Washington, DC) hearing 
before the Board and failed to report for the hearing.  

There is no indication that the Veteran has been scheduled 
for his requested Board hearing at the local RO.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:  

The Veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a), as 
per the Veteran's request, and as the 
docket permits.  The Veteran should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


